Citation Nr: 0429609	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-11 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from June 1945 to November 
1946.

The case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied, in pertinent part, the veteran's claim 
seeking entitlement to service connection for residuals of a 
right shoulder injury. 

The Board notes that, in June 2004, the veteran presented 
testimony during a video conference hearing on appeal before 
the undersigned Veterans Law Judge (VLJ).  A copy of the 
hearing transcript issued following the hearing is of record.   

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  In a response 
to a request for the veteran's service medical records, the 
National Personnel Records Center (NPRC) reported in November 
2001 that service medical records and Surgeon General Office 
records were unavailable and "fire related" [i.e., destroyed 
in a fire at the NPRC in July 1973].  However, there is no 
indication in the claims file that the RO performed an 
alternative search for the veteran's records.  As the United 
States Court of Appeals for Veterans Claims (Court) has held 
in Dixon v. Derwinski, the VA's duty to assist the veteran 
includes a duty to search for service medical records with 
due diligence.  Furthermore, in fire related cases, the duty 
is even more expansive.  See id.  In those cases in which 
records needed to resolve the claim cannot be secured from 
the service department, the VA must assist the claimant in 
obtaining evidence from alternate or collateral sources.  The 
VA has a duty to advise appellant that, even though his 
service records cannot be found, alternate methods of 
supporting the claim will be considered.  Therefore, the RO 
should attempt to obtain his service medical records from 
alternative sources including but not limited to sick call 
records, and morning reports from the veteran's unit that 
might, if found, substantiate the veteran's claim.  

Additionally, the veteran has presented medical evidence in 
the form of VA outpatient treatment records, which indicate 
that he has complained of right shoulder pain since the 
1940's, when he initially dislocated the right shoulder.  In 
the regard, the medical records do not provide a nexus 
opinion as to any underlying pathology and any relation of 
that pathology to his active service.  While the veteran has 
provided statements, via written correspondence and his June 
2004 testimony, relating his claimed right shoulder disorder 
to an injury he suffered in service, only qualified medical 
professionals are competent to provide evidence on diagnosis 
and etiology of a disease or disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
finds that the veteran must be given the benefit of a VA 
medical examination that includes a medical opinion of the 
etiology of the claimed disorder, and takes into account all 
the medical evidence of record.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) [duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his 
residuals of a right shoulder injury 
since May 2003 (the last date on which 
the veteran indicated he had no 
additional evidence), and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for his claimed disorder at any 
VA Medical Center (VAMC) since March 2003 
(the date of the last VAMC records 
received.)  Copies of the medical records 
(not already in the claims folder) from 
all sources should be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2004).  The RO should 
also request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claim.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  The RO should use alternative sources 
to obtain the veteran's service medical 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical records, to include morning 
reports and sick call records.  See VBA's 
ADJUDICATION PROCEEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.  
The RO should perform any and all follow 
up suggested by the NPRC or the service 
department.

3.  After the development described above 
has been completed, the veteran should be 
afforded an orthopedic examination to 
determine the nature and severity of any 
right shoulder disability.  If no 
disorder is currently found the examiner 
should so note.  The claims folder 
(including any available service medical 
records) and treatment records must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and should so indicate in 
the report(s).  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including but not limited to X-ray 
examination and range of motion studies 
expressed in degrees.  The examiner 
should identify the underlying pathologic 
process causing any right shoulder pain.  
Following an examination of the veteran 
and a review of his medical records and 
history, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the currently claimed 
right shoulder disorder was incurred in 
or aggravated during the veteran's active 
service, became manifest to a compensable 
degree within a one year period of his 
discharge from active service, or is 
otherwise related to his active service.  
Lastly, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the claimed right 
shoulder disorder is related to any post-
service event(s) or diseases.  If the 
etiology of the claimed disorder is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's claimed disorder.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of service connection for residuals of a 
right shoulder injury.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




